NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MICHAEL PARTON,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-111
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for DeSoto County; Kimberly Bonner,
Judge.



PER CURIAM.

             Affirmed. See Parton v. Fla. Dep't of Corr., 226 So. 3d 820 (Fla. 1st DCA

2017).



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.